DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/3/2020. Claims 1, 3-5, 7, 9-11, 13-18, 22-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 3-5, 7, 9-11, 13-18, 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites newly added limitations directed to concurrently displaying on a webpage multiple selectable login entries. However, the Specifications do not contain support for concurrent display on a webpage. 0049 cited in the Remarks describes selection in a browser of menu options in order to activate login functions, but menu items in a browser cannot be reasonably understood to be a “web page”. 0072 cited in the Remarks describes the use of wireless technology to browse web pages, however, this does not render sufficient support for providing options for multiple web page links on a web page. Fig.3 0055 discloses that labels of browser functions listed on a login interface may provide 
For these reasons, claim 1 is rejected as being under 112(a) as being new matter, independent claims 7, 13 are rejected for similar reasons, and the dependent claims are rejected for failing to cure the deficiency of the parent.
For purposes of prior art examination, the claims will be interpreted as written.

Newly added claim 26 describes a process of displaying, on triggering a login interface, a description of functions of a network application. However, there is no support for displaying descriptions after or in response to triggering a login interface, i.e., after logging in, displaying descriptions of the network application. Rather, the descriptive information is provided before logging in: see fig.1:102-103, 0027, fig.2:202-203, 0034-44, 0045-48, fig.3-6, 0049-53. Hence, claim 26 is rejected as being new matter.
For purposes of prior art examination, the claim will be interpreted as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 13-14, 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Crull (US 20070150603 A1) in view of Mattila (US 20090241040 A1).

Regarding claim 1, Crull discloses: a login interface displaying method (fig.3, fig.5, 0035-44) to be performed at a terminal having a memory and a processor coupled to the memory (0089), the method comprising:
displaying, by the processor, first and second login entries on a browser in a network application respectively corresponding to first and second functions of the network application (fig.5:510, 0047: selection of website, such as via typing a URL entry, hence, display of URL text entry corresponding to first and second login entries; fig.5:570, fig.6, 0050: displaying web site login page, each login page or website corresponding to a respective URL login entry, each corresponding to a function of the browser network application), wherein a first user selection of the first login entry corresponds to a first login entry identifier and a second user selection of the second login entry corresponds to a second login entry identifier (fig.5, 570, fig.6, 0050: displaying different login pages based on selected identifier, i.e., the login entry URL constitutes a login entry identifier), wherein the first login entry identifier in turn corresponds to a first login interface including a first sign-in box and a first drawing content, and the second login entry identifier in turn corresponds to a second login interface showing a second sign-in box and a second drawing content (fig.6, 0050: first and second login entries corresponding to first and second websites with embedded logon fields 610 and different existing webpage content portions, i.e., the portions around the embedded login portions as shown in fig.6 being unique drawn content), and wherein the first function is triggered via receiving by the processor user login credentials at the first sign-in box and the second function is triggered via receiving by the processor the user login credentials at the second sign-in box (fig.5:560, 0052: generating respective different website portions, first or second, based on valid login);
receiving, by the processor, the first user selection of the first login entry displayed on the browser in the network application (0047: receiving user selection such as via URL entry);
in response to the first user selection, obtaining, by the processor, the first login entry identifier of the first login entry (fig.5:570, 0050: obtaining URL identifier in order to access and display login interface), wherein the first login entry identifier is not associated with user identity information (fig.5:570, 0050: option for entering user ID, hence, user ID not yet associated; note that Crull uses the term “User ID” here to include both user name and password, see 0039), and the first login entry identifier identifies a first interface drawing resource (fig.6, 0050: embedded drawing resource or login content associated with the website and “Existing web content” constitute interface drawing resources);
obtaining, by the processor, the first interface drawing resource corresponding to the first login entry identifier (fig.6, 0050: obtaining drawing resource for displaying visual elements (e.g., pop-up, frame, embedded portion));
drawing, by the processor, the first login interface of the first login entry according to the first interface drawing resource corresponding to the first login entry identifier, the first login interface including (fig.6, 0050): the first sign-in box for receiving user login credentials based on user input (0050: portion for entering User ID), and description information including the first drawing content (fig.6: the login box layout 610 and the existing web page content describing the web page both constitute description information),
wherein the first login entry identifier is obtained and the first login interface is drawn according to the first interface drawing resource corresponding to the first login entry identifier before the network application receives the user login credentials, the user login credentials including at least a user account (fig.6 shows the display of the login interface before receiving User ID information, hence, the drawing taking place before; see also fig.5:570, 0050); and
after completing login via receiving the user login credentials at the first sign-in box, automatically granting, by the processor, entry to the second function upon receipt of the second user selection of the second login entry without a need to receive the user login credentials at the second sign-in box (fig.5:550, 0049, 0053-54: “Yes” branch: allowing entry into second function such as displaying portion of website).
Crull does not disclose: wherein the displaying is concurrent display of both entries, wherein the displaying is as selectable buttons on a web page.
Mattila discloses: wherein the displaying is concurrent display of both entries, wherein the displaying is as selectable buttons on a web page (0021, 0091, 0104: aggregation and presentation of various content into a location aware “places” hub, the content selectable via hyperlinks; see also fig.5E, 0103-105, fig.9 describing simultaneous presentation of content on a hub; see also 0038-39, 0082 describing use of Single Sign On (SSO) for service provider content).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Crull by incorporating the web hub technique of Mattila. Both concern the art of internet browsing and user authentication, and the incorporation would have, according to Mattila,  allowed users to manage, aggregate, and share focused content, such as based on locations, hence creating additional user value for a web page (0018, 0021), enhancing accessibility for various form factor device (0022, 0104). 

Claims 7, 13 disclose terminals and computer-readable mediums corresponding to the above methods and are hence rejected under as similar rationale.

Regarding claim 14, Crull modified by Mattila discloses the method of claim 13, as described above. Crull further discloses: wherein the obtaining the first interface drawing resource corresponding to the first login entry identifier comprises: obtaining the first interface drawing resource corresponding to the first login entry identifier from a local storage,
or obtaining the first interface drawing resource corresponding to the first login entry identifier from a server (0050: display of website with embedded login portion, hence, obtaining from web page server).

Regarding claim 22, Crull modified by Mattila discloses the method of claim 1, as described above. Crull further discloses: wherein the first drawing content includes a first picture and the second drawing content includes a second picture different than the first picture, and wherein the first login interface corresponding to the first login entry on the browser differs than the second login interface corresponding to the second login entry on the browser (fig.6, 0050 shows the first login entry and the second login entry including existing page content corresponding to distinct partner homepages, said existing web rendered in a graphical web browser content being known in the art to include pictures (i.e., a pictures being any sort of visual display, layout, framing, etc.), the pictures being distinct because they correspond to different partner web pages; see also ), while receipt by the processor the same user login credentials triggers both the first function and the second function respectively associated with the first login interface and the second login interface (fig.5:560, 0049-50: receipt of same user credentials triggering display of website content).

Regarding claim 27, Crull modified by Mattila discloses the method of claim 1, as described above. Crull does not discloses: concurrently displaying on the webpage, by the processor, an one-stop login entry along with the first login entry and the second login entry as separately selectable buttons, wherein a user selection of the one-stop login entry presents an one-stop login interface different than the first or the second login interface (Crull: the use of a third login interface (e.g., see 0011, claim .

Claim(s) 3-5, 9-11, 15-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Crull (US 20070150603 A1) in view of Mattila (US 20090241040 A1) in view of Lutz (US 20110304625 A1).

Regarding claim 3, Crull modified by Mattila discloses the method of claim 1, as described above. Crull modified by Mattila does not disclose: wherein the obtaining the first interface drawing resource corresponding to the first login entry identifier comprises:
determining whether the first interface drawing resource corresponding to the first login entry identifier is stored locally on the terminal; and
obtaining the first interface drawing resource corresponding to the first login entry identifier from a server if the first interface drawing resource corresponding to the first login entry identifier is not stored locally.
Lutz discloses: wherein the obtaining the first interface drawing resource comprises:
determining whether the first interface drawing resource is stored locally on the terminal (fig.5:506, 0031-32, fig.7:704: checking for a cache hit for an image); and
obtaining the first interface drawing resource from a server if the first interface drawing resource is not stored locally (fig.5:510, 0032, 0038; the combination with Crull yielding application of image caching technique to login interfaces containing remote content).

	
Regarding claim 4, Crull modified by Mattila modified by Lutz discloses the method of claim 3, as described above. Crull modified by Mattila modified by Lutz further discloses: wherein after the determining whether the first interface drawing resource corresponding to the first login entry identifier is stored locally, the method further comprises:
obtaining the first interface drawing resource corresponding to the first login entry identifier from a local storage of the terminal if the first interface drawing resource corresponding to the first login entry identifier is stored locally (Lutz fig.5:506, 514; 0036: obtaining rendered image from local cache; Crull disclosing the application to drawing resources corresponding to login entries, as described above).

Regarding claim 5, Crull modified by Mattila modified by Lutz discloses the method of claim 3, as described above. Crull modified by Mattila modified by Lutz further discloses: wherein before the obtaining the first interface drawing resource corresponding to the first login entry identifier from the server, the method further comprises:
if the first interface drawing resource corresponding to the first login entry identifier is not stored locally, obtaining a default interface drawing resource that is stored locally (Lutz fig.5:508, 0037: obtaining imposter image, locally stored in memory, to display);
drawing the first login interface corresponding to the first login entry according to the default interface drawing resource (Lutz fig.5:508, 0037); and
after the first interface drawing resource corresponding to the first login entry identifier is downloaded from the server, performing the step of drawing the first login interface of the first login entry according to the first interface drawing resource corresponding to the first login entry identifier (Lutz fig.5:512-514, 0039, Crull disclosing the application to drawing resources corresponding to login entries, as described above).

Claims 9-11, 15-17 disclose terminals and computer-readable mediums corresponding to the above methods and are hence rejected under as similar rationale.

Regarding claim 18, Crull modified by Mattila discloses the method of claim 14, as described above. Crull does not disclose: wherein after the obtaining the first interface drawing resource corresponding to the first login entry identifier from the server, the method further comprises:
storing locally the first interface drawing resource corresponding to the first login entry identifier.
Lutz discloses: wherein after the obtaining the first interface drawing resource from the server, the method further comprises:
storing locally the first interface drawing resource corresponding to the first login entry identifier (0032: storing image in image cache for future requests; the application to login entry drawing resources being disclosed by the combination when combined with Crull).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Crull modified by Mattila by incorporating the caching technique of Lutz. Both concern the art of remote data retrieval, and the incorporation would have improved the user-

Regarding claim 23, Crull discloses modified by Mattila the method of claim 1, as described above. Crull does not discloses: wherein the first sign-in box is displayed on the first login interface at time point one, and the first drawing content is displayed on the first login interface at time point two, the time point two being later in time than the time point one.
Lutz discloses: wherein the first element is displayed on the first interface at time point one, and the first drawing content is displayed on the first interface at time point two, the time point two being later in time than the time point one (fig.5 shows a process wherein elements that take a long time to  download, such as images, are displayed as they become available after frame elements, such as the frame elements used to place imposter images and other resources that don’t require a long download time (see 0037); hence, Lutz discloses lower-size and frame information and non-image resources being displayed before large images).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Crull modified by Mattila by incorporating the caching technique of Lutz. Both concern the art of remote data retrieval, and the incorporation would have improved the user-experience of the method by, according to Lutz, to address user experience problems in the field image retrieval by decreasing delays, decrease user perception of delay, and increasing network efficiency (0001-4). 

Claim(s) 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Crull (US 20070150603 A1) in view of Mattila (US 20090241040 A1) in view of Rocheleau ("Startup Design Examples of Login Forms and Signup Pages", published 6/24/2013).

Regarding claim 24, Crull modified by Mattila discloses the method of claim 1, as described above. Crull modified by Mattila further not discloses: displaying on the first login interface, by the processor, a description, in response to receipt of the first user selection of the first login entry (Crull fig.6, 0050: the existing website content constitutes a description in response to selection, such as described in Crull 0047, Mattila fig. 5E); and
displaying on the second login interface, by the processor, a description different than the description of the first function, in response to receipt of the second user selection of the second login entry, the description of the second function being different than the description of the first function (Crull fig.6, 0050, 0048, Mattila fig.5E: the existing website content constitutes a description, as web sites contain distinct subject matter, the second different site will contain different descriptive content).
Crull modified by Mattila does not disclose: where in the descriptions are of respective functions.
However, Rocheleau discloses: where in the descriptions are of respective functions (p.4: a visual logo that provides a showcase of what the site is about; p.1-2: Startup Stock Exchange containing site use of information; p.4-5: login providing descriptions and screenshots of application functions and mobile support data).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Crull modified by Mattila by incorporating the login page techniques Rocheleau. Both concern the art of login interfaces, and the incorporation would have, according to Rocheleau, provided various user-experience enhancements such as providing branding information, providing a 

Regarding claim 25, Crull modified by Mattila modified by Rocheleau discloses the method of claim 24, as described above. Rocheleau further discloses: wherein the description of the first function and the first sign-in box are displayed side-by-side on the first login interface (p.1-2, 4-5).

Claim(s) 26 are rejected under 35 U.S.C. 103 as being unpatentable over Crull (US 20070150603 A1) in view of Mattila (US 20090241040 A1) in view of Horton ("Use Descriptive Link Text", published 2006).

Regarding claim 26, Crull modified by Mattila discloses the method of claim 1, as described above. Crull modified by Mattila further discloses: wherein the first sign-in box includes a first account entry box, a first password entry box, and a first trigger separately positioned from each other (fig.6:610, shows usual configuration of user ID, use password, and confirmation button, see 0050, 0039), and wherein the second sign-in box includes a second account entry box, a second password entry box, and a second trigger separately positioned from each other (fig.6:610, shows usual configuration of user ID, use password, and confirmation button, see 0050, 0039, the login entry being shown for the second sign-in box as well);
displaying on the first trigger, by the processor, a description in response to user login credentials being received via the first account entry box and the first password entry box (fig.5:560, 0049: upon receiving credentials, a website is generated based on credentials, the website including descriptive content); and
displaying on the second trigger, by the processor, a description in response to user login credentials being received via the second account entry box and the second password entry box, the description of the second function being different than the description of the first function (fig.5:560, 0049: generation of different content for the distinct web site).
Crull modified by Mattila does not disclose: wherein the description is description of the respective functions, i.e., where information is provided upon login trigger of the application function.
However, providing descriptive content of applications is well known in the art. In particular, Horton discloses an interface providing a description that is a description of the respective function (p.1: use of descriptive links to the various functions and components of an interface).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Crull modified by Mattila by incorporating the interface design techniques Horton. Both concern the art of interfaces, and the incorporation would have, according to Horton, improved user experience by preventing navigational errors and facilitating user progress and reading experience (p.1).


Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding representative claim 1, the art of record (Crull, Bauersfeld) does not disclose the newly added limitations directed to concurrent display on a webpage.
Applicant’s arguments are moot in view of the new art applied. 

Conclusion
In the interests of compact prosecution, Examiner has performed search related to application login and linking between applications on a login screen such as described in fig.3, 0055 of the Specifications; the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jitkoff (US 20150207800 A1) fig.11A, 0080 disclose the access of browser applications based on a single switchable user profile; Chawla (US 6826696 B1) fig.9, col.11-10-col.12:20 describes a single-sign-on method for peer network applications; art directed primarily to the providing of internal links to other login interfaces via login interfaces as described in fig.3, 0055 was not discovered during the allotted search time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143